Citation Nr: 0828648	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  99-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for scars as secondary 
to service-connected hemorrhoids.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an effective date prior to December 5, 
1997 for a total rating based on individual unemployability 
due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 1972 
and from September 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before the undersigned at a hearing at 
the RO in August 2001.

The issue of entitlement to service connection for a back 
disability was previously before the Board in March 2002.  
The Board determined that new and material evidence had been 
submitted to reopen a previous denial of service connection 
for a back disability, and then denied entitlement to service 
connection on a de novo basis.  The veteran then appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2007 decision, the 
Court vacated and remanded the portion of the March 2002 
Board decision that pertained to the service connection claim 
for a back disability.  The remaining issues on appeal to the 
Court were affirmed. 

In March 2002 the Board remanded the issue of entitlement to 
an earlier effective date for a TDIU prior to October 28, 
1998, so that the veteran could be issued a statement of the 
case for that issue.  A March 2002 rating decision changed 
the effective date for the TDIU to December 5, 1997.  The 
veteran did not express satisfaction with this date, and he 
was issued a statement of the case for the issue of an 
earlier effective date for TDIU in February 2007.  

The veteran's claim for service connection for scars 
secondary to his service connected hemorrhoids was denied in 
an August 2006 rating decision.  The veteran submitted a 
notice of disagreement with this decision in August 2006, and 
a statement of the case was issued on this issue in May 2007.  

The veteran offered testimony on these issues at an April 
2007 hearing before a decision review officer at the RO.  
This testimony has been reduced to writing in the form a 
transcript of the hearing and placed in the record, and that 
as this occurred within the time limit for submitting a 
substantive appeal, the hearing transcript may serve as the 
veteran's substantive appeal for these two issues, and they 
are both properly before the Board.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  The April 2007 hearing testimony is deemed 
an out of order substantive appeal as to the issue of service 
connection for hemorrhoid scars.  Archbold v. Brown, 9 Vet. 
App. 124 (1996).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no evidence of current scars due to hemorrhoids. 

2.  As of December 5, 1997, the veteran's service connected 
disabilities included hypertension to include generalized 
arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy, evaluated as 60 percent 
disabling; the residuals of burns on the right shin, 
evaluated as 10 percent disabling; and hemorrhoids and 
epididymitis each evaluated as noncompensable; the combined 
evaluation was 60 percent disabling.  Prior to December 5, 
1997, the combined evaluation for the veteran's service 
connected disabilities was 20 percent.

3.  It was not demonstrated prior to December 5, 1997, that 
service connected disabilities caused the veteran to be 
unemployable.  


CONCLUSIONS OF LAW

1.  The veteran has not incurred scars due to his service 
connected hemorrhoids or due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310 (2007). 

2.  The criteria for an effective date prior to December 5, 
1997 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.321, 3.340, 3.200, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with a VCAA letter dated in December 
2005 in regards to his claim for service connection for scars 
secondary to hemorrhoids.  This letter told the veteran what 
evidence was needed to substantiate the claim.  He was also 
told what evidence or information he was responsible for 
providing and what evidence VA would undertake to obtain.  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  
Nonetheless, the December 2005 letter contained notice as to 
this element.

Veteran status has been conceded and is not at issue in this 
case.  The December 2005 letter provided the veteran with 
notice that he should show the current existence of a 
disability and a connection between the veteran's service and 
the disability.  The veteran has not been provided with 
information pertaining to the degree of disability or 
effective dates for the claim of service connection for 
scars.  However, the Board notes that as this claim will be 
denied, neither a percentage rating nor an effective date 
will be assigned.  The absence of notice on these elements, 
therefore, did not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of his service 
connection claim.  McDonough Power Equip. v. Greenwood, 464 
U.S. 548, 553 (1984); Overton v. Nicholson, 20 Vet. App. 427, 
435-7 (2006).  Therefore, there can be no possible harm to 
the veteran's claim by the failure to receive this 
information, and the Board may proceed with consideration of 
this appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the appeal of the effective date assigned after the 
initial grant of TDIU, the veteran was provided with a VCAA 
notification letter on this issue in February 2007.  The 
courts have held, however, that in such a situation, the 
underlying claim is substantiated, additional VCAA notice is 
not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 . See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed.Cir.2007) .  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements. See Dunlap, 21 Vet. App. at 119 .Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran has not 
identified any outstanding records that must be obtained 
prior to reaching a decision in this claim.  He also appeared 
at an April 2007 hearing.  The Board notes that the veteran 
has not been provided with a recent examination for his 
claimed scars secondary to hemorrhoids.  However, the veteran 
has not presented any evidence of a current disability, and 
he has not made any specific contentions as to current 
symptomatology from scars.  The veteran contends that he has 
scars secondary to surgery for scars.  A 2000 VA examination 
was conducted.  The examiner noted the surgical history but 
reported no findings referable to scarring.  The veteran has 
not undergone surgery since that time.  At his hearing, the 
veteran did not describe scars, but only reported symptoms 
from the already service connected hemorrhoids.  Therefore, 
he has not met even the low threshold of submitting 
information or evidence of having scars that may be 
associated with service or a service connected disability.  
See McClendon v. United States, 20 Vet. App. 79 (2006).  
There is no indication that there is any pertinent evidence 
that must be obtained, and the Board may proceed with its 
review of the veteran's appeal. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board finds that entitlement to service connection for 
scars secondary to the veteran's service connected 
hemorrhoids is not demonstrated.  There is no evidence that 
the veteran currently has any scars that are related to his 
hemorrhoids.  

Entitlement to service connection for hemorrhoids has 
previously been established.  A noncompensable evaluation is 
in effect for this disability.  

The service medical records show that the veteran had 
external thrombosed hemorrhoids incised in July 1974.  
However, the service medical records are also completely 
negative for evidence of scaring as a result of this 
treatment.  Scarring of the rectum was not noted on the 
December 1975 discharge examination.  

The post service medical records are also completely negative 
for evidence to show that the veteran currently has 
hemorrhoid scars.  There are no examinations which mention 
scaring around the hemorrhoids, and the veteran has been 
found to be negative for lesions on rectal examination.  On 
the December 2000 examination of the rectum, it was noted 
that the veteran had evacuation of a thrombosed hemorrhoid in 
1974, the site of the lumen appeared normal, there were no 
fissures, and the only reported abnormality was moderate 
hemorrhoids.

At the April 2007 hearing, the veteran, when questioned about 
his scars, merely testified that he had hemorrhoids that 
could be painful.  He did not offer any information 
pertaining to the scars themselves.  See Transcript.  At this 
juncture, the Board notes that entitlement to a compensable 
evaluation for hemorrhoids was denied in September 2005 Board 
decision.  

Therefore, as there is no evidence of the claimed disability, 
the weight of the evidence is against the claim.  

Earlier Effective Date

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a 
TDIU may still be assigned to a veteran who fails to meet 
these percentage standards on an extraschedular basis if he 
or she is unemployable by reason of his or her service-
connected disability (ies).  38 C.F.R. § 4.16(b).  Neither 
the veteran's age nor his nonservice connected benefits may 
be considered in determining entitlement to a TDIU.  

At this juncture, the Board notes that as of December 5, 
1997, the veteran's service connected disabilities included 
hypertension to include generalized arteriosclerosis with 
coronary insufficiency and arteriosclerotic cardiomyopathy, 
evaluated as 60 percent disabling; the residuals of burns on 
the right shin, evaluated as 10 percent disabling; and 
hemorrhoids and epididymitis, each evaluated as 
noncompensable.  The combined evaluation was 60 percent.  
Service connection for a noncompensable eye disability has 
also recently been established.  

Furthermore, the Court upheld that portion of the March 2002 
Board decision that established a December 5, 1997 effective 
date for the 60 percent evaluation for hypertension to 
include generalized arteriosclerosis with coronary 
insufficiency and arteriosclerotic cardiomyopathy in its 
January 2007 decision.  This matter will not be revisited.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997). 

In addition, where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The current effective date for TDIU of December 5, 1997, was 
established in a March 2002 rating decision, issued after the 
March 2002 Board decision assigning an effective date of 
December 5, 1997 for a 60 percent evaluation for the 
veteran's hypertension to include generalized 
arteriosclerosis with coronary insufficiency and 
arteriosclerotic cardiomyopathy.  Prior to that date the only 
service connected cardiovascular disability was hypertension.  
This rating decision noted that the earlier effective date 
for the 60 percent evaluation for hypertension also meant 
that the veteran met the schedular criteria for TDIU from 
December 5, 1997.  It was further determined that the 
evidence was sufficient to show that the veteran was unable 
to hold gainful employment from that date.  Therefore, 
December 5, 1997 was also determined to be the effective date 
for TDIU.  

The record shows that prior to December 5, 1997, the 
veteran's service connected disabilities consisted of 
hypertension, evaluated as 10 percent disabling, effective 
from the date of service connection, September 21, 1993; 
residuals of a burn scar of the right shin, evaluated as 10 
percent disabling since the effective date of service 
connection, March 8, 1991; and epididymitis, evaluated as 
noncompensable since the effective date of service 
connection, April 5, 1972.  His combined evaluation was 
noncompensable prior to March 8, 1991; 10 percent from March 
8, 1991 to September 20, 1993; and 20 percent from September 
21, 1993 to December 4, 1997. 

In August 1992, a September 1991 letter from a private 
physician was received which shows that the veteran was 
treated for a left knee disability he sustained on the job in 
1989.  This doctor stated that the left knee disability 
rendered the veteran unemployable.  However, the veteran did 
not submit a claim for service connection and service 
connection has not been established for a left knee 
disability.  Service connection has not been established for 
a left knee disability.  Therefore, even if this letter could 
be construed as an informal claim for TDIU, entitlement it 
did not demonstrate entitlement to that benefit.  38 C.F.R. § 
3.155(a).  

A number of VA treatment and examination records dated 
between 1989 and 1997 also report that the veteran had been 
unemployed since 1989, but none of these records associate 
the unemployment with the then service connected 
disabilities.  

In April and May 1991, the veteran underwent VA 
hospitalization for complaints of anxiety with several 
"recent life crisis."  A physical examination was reported 
to be essentially negative, other than for obesity.  His 
blood pressure was 154/90.  He was noted to be unemployed, 
and he reported that he was incapacitated by reason of his 
left knee disability.  

The report of hospitalization contains no information 
indicating that the veteran was unemployable by reason of a 
service connected disability.  Hence, it could not service 
either as a claim for TDIU or to show entitlement to that 
benefit.

In June 1992, the Social Security Administration issued a 
decision in which it found that the veteran had not been 
gainfully employed since September 22, 1989.  That 
administration found that the veteran had severe impairments 
from bilateral osteoarthritis of the knees, hypertension, 
bipolar disorder, seizure disorder, and obesity.  From April 
30, 1991, the veteran had met that administration's 
definition of disability by reason of the bipolar disorder.  
Accompanying examination reports make no mention of 
hypertension.

There is no law or regulation providing that the Social 
Security decision could constitute a claim for TDIU.  
Moreover, the Social Security records show that the veteran 
was found unemployable due to the combination of service 
connected hypertension and a multitude of severe non-service 
connected conditions.  The Social Security records contain no 
indication that the service connected hypertension alone, or 
in conjunction with the epididymitis and burn scar, was 
sufficient to prevent gainful employment.

On a VA examination in October 1995, the veteran was noted to 
be unemployed "for different reasons."  He had had high 
blood pressure since 1974, for which he took medication.  He 
also reported that he was often dizzy.  It was noted that he 
had generalized atherosclerosis with essential hypertension, 
coronary arteriosclerosis with angina and residuals of a burn 
scar of the right leg.  He was noted to have some swelling of 
the right leg due to hypertension.  While this record 
documents unemployment, it does not show that the 
unemployment was attributable to the then service connected 
disabilities.  Since it does not show that entitlement arose 
prior to December 5, 1997, it could not, serve to demonstrate 
entitlement to an earlier effective date for the grant of 
TDIU.

The remainder of the record fails to include any other 
communications or records that might constitute an informal 
claim or suggest that entitlement arose prior to December 5, 
1997.

The current effective date is based on the December 5, 1997 
claim for an increased evaluation.  Inasmuch as the 
conditions that gave rise to the grant of TDIU were not 
service connected until the date of that claim, it cannot be 
found that entitlement arose within one year of the claim.  

There is no basis for the grant of TDIU prior to December 5, 
1997. 


ORDER

Entitlement to service connection for scars as secondary to 
service connected hemorrhoids is denied. 

Entitlement to an effective date prior to December 5, 1997 
for TDIU is denied. 


REMAND

The January 2007 Court decision vacated the portion of the 
March 2002 Board decision which denied entitlement to service 
connection for a back disability on a de novo basis.  The 
Court noted that the only VCAA notice provided to the veteran 
for this issue was contained in the statement of the case, 
and determined that this notice was inadequate.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A review of the record indicates that the veteran has not 
been provided with a VCAA notice letter for the issue of 
entitlement to service connection for a back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should provide the veteran and his 
representative with new VCAA notification 
that informs him of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that he 
is expected to provide.  Furthermore, this 
notification must provide the veteran with 
information pertaining to the potential 
effective date of any award of benefits in 
his claims, and of the potential 
assignment of a rating code and degree of 
disability for his claim for service 
connection.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


